      Case 2:18-cv-05217-MLCF-MBN Document 87 Filed 06/11/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


   THE PARISH OF PLAQUEMINES,                      *     CIVIL ACTION
                                                   *     NO. 2:18-CV-05217
          Plaintiff,                               *
                                                   *     JUDGE MARTIN L.C.
   VERSUS                                          *     FELDMAN
                                                   *
   RIVERWOOD PRODUCTION                            *     MAGISTRATE JUDGE
   COMPANY, CHEVRON U.S.A. INC.,                   *     MICHAEL NORTH
   EXXON MOBIL CORPORATION,                        *
   CONOCOPHILLIPS COMPANY, THE                     *
   ESTATE OF WILLIAM G. HELIS, AND                 *
   GRAHAM ROYALTY, LTD.,                           *
                                                   *
          Defendants.                              *



              Order Granting Motion to Stay Remand Order Pending Appeal


        After considering Defendants’ Motion to Stay Remand Order Pending Appeal, the

response, and the relevant authorities, the Court GRANTS the motion.

        IT IS ORDERED that this Court’s Order granting Plaintiffs’ Motion to Remand (Dkt. 79)

is stayed until further order of this Court.

        New Orleans, Louisiana, this 11th day of June, 2019.



                                               _______________________________________
                                               UNITED STATES DISTRICT JUDGE
